Northen District of Of@ase: 5:19-cv-01841-JRA Doc #: 1-5 fhilech/edB@hiBsie6.dcata in Bagel pl 758279898 14918-L. 1 0-1

of &

Spencer

Appeal, Limbert,Protect

U.S. District Court
Northern District of Ohio (Akron)
CRIMINAL DOCKET FOR CASE #: 5:03-cr-00387-JRA All Defendants

Case title: United States of America v. Bartoli. | Date Filed: 10/15/2003
Magistrate judge case number: 5:03-mj-05095-JSG Date Terminated: 12/20/2016

 

Assigned to: Judge John R. Adams

Appeals court case number: 16-4748 6th
Circuit

Defendant (1)
Eric V. Bartok represented by Eric V. Bartoli
TERMINATED: 12/20/2016 #61329-060
NEOCC
2240 Hubbard Road
Youngstown, OH 44505
Email:
PRO SE

Barry M. Ward

Law Office of Barry M. Ward
1000 National City Center

One Cascade Plaza

Akron, OH 44308
330-535-1555

Fax: 336-535-9113

Email: bward@teowardlaw.com
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: CJA Appointment
Bar Status: Active

John D, Sammon

Ste. 178

19885 Detroit Road

Cleveland, OH 44116
440-503-5225

Email: jack.sammon66@epmail.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: CJA Appointment”
Bar Status: Active

i

Pending Counts . Disposition

Appendix I-1 |

12/28/2016 2:25PM |.

 

 
Northern District of bilge: 5:19-cv-01841-JRA Doc #: 1-5 Filéths:O@EbBAd ira ai2dsi RaQehp pt 2% 80%,

Lof8

 
 

Bar Status: Govt

Thomas J, Gruscinski AUSA
Former Assistant U.S. Attorney
Northern District of Ohio
Emati: ann.rowland@usdoj.gov
TERMINATED: 04/08/2004
Bar Status: Retired

d Additional Recipients |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Filed # | Docket Text
10/09/2003 1 | Complaint as to Eric V. Bartoli (1) signed by Magistate Judge James S. Gallas on
| 10/9/2003. (Attachments: # 1 Affidavit) (P, J)[5:03-mj-05095-JSG} (Entered:

10/10/2003) . |

10/15/2003 2 | Indictment filed against Eric V. Bartoli (1) counts 1-10. (Attachments: # 1
Designation F orm) (C, K A) (Entered: 10/16/2003)

10/15/2003 3 | Random Assignment of Magistrate Judge Limbert. (C, K A) (Entered: 10/16/2003)

04/08/2004 6 ; Notice of Appearance and Substitution of Counsel; Attorney John M. Siegel

. appearing for USA in place of Attorney Thomas J. Gruscinski, (Siegel, John)

Modified text on 4/9/2004 (L, T). (Entered: 04/08/2004)

05/13/2014 7 | Notice of Appearance of Attorney Christos N. Georgalis appearing for USA.
(Georgalis, Christos) (Entered: 05/1 3/2014)

10/26/2015 8 | Notice of Substitution of Attorney. John M. Siegel AUSA removed from case,
Antoinette T. Bacon appearing for USA.(Bacon, Antoinette) (Entered: 10/26/2015)

10/26/2015 2 | Notice of Appearance of Attorney Miranda E. Dugi appearing for USA. as
Co-counsel (Dugi, Miranda) (Entered: 10/26/2015)

10/26/2015 10 | IMPORTANT: Notice as to Eric V. Bartoli (i). An Arraignment has been
scheduled for 10/29/2015 at 1:30 PM in Courtroom 575 before Judge John R.
Adams.(M,TL) (Entered: 10/26/2015)

10/29/2015 CJA 20 Appointment of Attorney Barry M. Ward for Erie V. Bartoli. Fudge John R. .
Adams on 10/29/15. (K,C) (Entered: 10/29/2015)

10/29/2015 Arrest of Eric V. Bartoli (1) on 10/29/15. Defendant brought to the United States by
FBI from Peru. Defendant released to custody of the U.S. Marshal. (K,C) (Entered:
10/29/2015)

10/29/2015 Minutes of proceedings [non-document] before Judge John R.

 

 

Adams.Arraignment as to Eric V. Bartoli (1) held on 10/29/2015. AUSA Cristos
Georgalis, AUSA Antoinette Bacon, Defense Counsel Barry Ward, and Pretrial
Officer Don Stranathan present. Financial affidavit executed and counsel
appointed. Not guilty plea as to Counts 1,2,3,4,5,6,7,and 8-10. Waiver of detention
hearing executed. A Jury Trial is set for 1/4/2016 at 09:00 AM in Courtroom 575
before Judge John R. Adams. Pretrial Conference set for 12/22/2015 at 11:00 AM in
Courtroom 575 before Judge John R. Adams. Defendant remanded into custody.

 

Appendix I-2

12/28/2016 2:25 PM

  

 

 

 
 

Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 3 of 24. PagelD #: 94

Case: 5:03-cr-00387-JRA Doc #: 44 Filed: 12/20/16 1 of 8. PagelD #: 270

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

UNITED STATES OF AMERICA § JUDGMENT INA CRIMINAL CASE
§
v. §
§ Case Number: 5:03-CR-00387-JRA()
ERIC V. BARTOLI § USM Number: 61329-060
§ Barry M. Ward
§ Defendant's Aitomey
THE DEFENDANT:
&] | pleaded guilty to count(s) 1,2, 3,4, 5, 8-10.

 

pleaded guilty to count(s) before a U.S. Magistrate

 

 

 

 

 

 

 

O Judge, which was accepted by the court.
ry pleaded nolo contendere to count(s) which was

accepted by the court
g | was found guilty on count(s) after a plea of not

guilty
The defendant is adjudicated guilty of these offenses:
Title & Section / Nature of Offense Offense Ended Count
18:371 Conspirac 08/27/1999 1
15:78i(B) and TSRt(A) Securities Fraud 08/27/1999 2
15:77E(A) and 77X Sale Of Unregistered Securities 08/27/1999 3
18:1343 and 2 Wire Fraud 08/27/1999 4

08/27/1999 5

18:1341 and 2 Mail Fraud

The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984,

[J The defendant has been found not guilty on count(s)
 =Count(s) 6 and 7 Elis [& are dismissed on the motion of the United States

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic

circumstances.

October 9, 2016

Date of Imposition of Judgment

s/Fohn R. Adams
Signature of Judge

John R. Adams, U.S. District Judge ee
Name and Title of Judge

 

December 20, 2016 _
Date

 

Appendix J-L
Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 4 of 24. PagelD #: 95

Case: 5:03-cr-00387-JRA Doc #: 44 Filed: 12/20/16 2 of 8. PagelD #: 271

. AO 245B (Rey, 11/16) Judgment in a Criminal Case Judgment -- Page 2 of 8

DEFENDANT: ERIC V. BARTOLI
CASE NOMBER: 5:03-CR-00387-JRA(1L)

ADDITIONAL COUNTS OF CONVICTION

Title & Section / Nature of Offense Offense Ended Count

 

26:7201 Attempted Income Tax Evasion 08/27/1999 &
26:7201 Attempted Income Tax Evasion 08/27/1999 9
08/27/1999 10

26:720] Attempted Income Tax Evasion

Appendix J-2

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 5 of 24. PagelD #: 96

Case: 5:03-cr-00387-JRA Doc #: 44 Filed: 12/20/16 3 0f 8. PagelD #: 272

AO 245B (Rev. 11/16} Judgment in a Criminal Case Judgment -- Page 3 of 8

DEFENDANT: ERIC V. BARTOLI
CASE NUMBER: 5:03-CR-00387-JRAG)

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

60 months as to counts 1, 3, and 8-10; 240 months as to counts 2, 4, and $ all to run concurrent with credit for time served.
Cl The court makes the following recommendations to the Bureau of Prisons:

§]| The defendant is remanded to the custody of the United States Marshal.
C] ‘he defendant shall surrender to the United States Marshal for this district:

[] at am. Ll pm. on
(J as notified by the United States Marshal.
["] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[] before 2 p.m. on
CL] as notified by the United States Marshal.
( as notified by the Probation or Pretrial Services Office.

RETURN
J have executed this judgment as follows:
Defendant deliveredon ss
at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

By
DEPUTY UNITED STATES MARSHAL

Appendix J-3

 

 
. Case: 3:19-cv-01841-JRA .Doc #:.1-5. Filed: 08/13/19 6 of 24. -PagelD.#::97. 0-00 me.

 
 
  
   

_ Ronsotidado de Datos ag me gy Pape Poth.

La Informacién mostrada no es una consulta al Padron Electoral

43415446 - 0 (D Carac. Werf, Ant)

OREANDINI
. ERIC.
Aurmentac| Norital Masculina
a ‘ 18-10-
MiCHIEAN ”

COMPLETA

“1.86 m

16-02-2004 ee ,

EDWARD BI ,
CATHERINE a ces

 

 

AV, VIA LACTEA 311 URB. LOS

LIMA

Aumentar | Moral
LIMA

SANTIAGO DE SURCO

. neue
Ce eh sdlo eso des :

. REGIONAL DE SEGURIDAD DE LA EMBAJADA DE LOS EEUU
DE AMERICA
EUSAQ? -- 17 16:50:47

Imprimir HiRegesar [Menu I Salk} ©. eo

we

htips://celrenies. gob.pe/cel/serviet/cel.servlet.SrConsolidade

 
   

    

dere ee Ae eet ee etter tere sa ae

 

pee ota cee veer cep et ts

Appendix K

file:///NyBartol/Extradition/IMS Affidavit/~-MAP0000.giff 1/6/2014 41:40:00 AM]

 
Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 7 of 24. PagelD #: 98
JOPIELNG

Yt.

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASE NO.: 5:03-CR-387
)
Plainuff, ) JUDGE JOHN R. ADAMS
)
v. )
)
ERIC V. BARTOLI, ) PLEA AGREEMENT
)
Defendant. )

Pursuant to Rules 11(c)(1)(A) and (B) of the Federal Rules of Criminal Procedure, and in
consideration of the mutual promises set forth below, the United States Attorney’s Office for the
Northern District of Ohio (hereinafter “USAO”), by and through its undersigned attorneys, and
the defendant, ERIC V, BARTOLI (hereinafter “Defendant”), agree as follows:

MAXIMUM PENALTIES AND OTHER
CONSEQUENCES OF PLEADING GUILTY

1, Waiver of Constitutional Trial Rights. Defendant understands that Defendant
has the right to plead not guilty and go to trial. At trial, Defendant would be presumed innocent,
have the right to trial by jury or, with the consent of the United States, to trial by the Court, the
right to the assistance of counsel, the right to confront and cross-examine adverse witnesses and

subpoena witnesses to testify for the defense, the right to testify and present evidence, and the

Defendant's Initials
Appendix L-1

 
Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 8 of 24. PagelD #: 99

Plea Agreement of Eric Bartol

i— page 2 of 28

right to be protected from compelled self-incrimination. Defendant understands that Defendant

has the right to an attorney at every stage of the proceedings and, if necessary, one will be

appointed to represent Defendant. Defendant understands that by pleading guilty, Defendant

specifically and voluntarily waives each of these trial rights, except the right to counsel.

Defendant understands that a guilty plea is a complete admission of guilt and if the Court accepts

the guilty plea, the Court will find Defendant guilty without a trial.

2.

Statutory Penalties. Defendant understands that the statutory maximum

set tesa mec pst Ab asec ie aC

penalties, and minimum penalties if applicable, for the counts to which Defendant agrees to

plead guilty are as follows:

 

Counts

Statute and Description of Offense

Statutory Sentence Per Count

 

|

Title 18 U.S.C. § 371: Conspiracy to
Commit an Offense

Maximum imprisonment: 5 years
Maximum Statutory fine: $250,000
Maximum Alternative fine: twice the
gross pecuniary gain or the gross
pecuniary loss.

Maximum period of supervised release:
3 years

Special assessment: $100

 

Title 15 U.S.C. §§ 78)(b), 78fi(a); 17
.CLFLR. § 240.10b-5: Securities Praud

7 : =o "
Maximum imprisonment’20 years >

| Maximum Statutory fine: $5,000,000

Maximum period of supervised release:
3 years
Special assessment: $100

 

Title 15 U.S.C. 38 77e(a), 77x: Sale of
Unregistered Securities

Maximum imprisonment: 5 years
Maximum Statutory fine: $10,000
Maximum period of supervised release:
3 years

Special assessment: $100

 

 

 

 

Title 18 U.S.C..§ 1343: Wire Fraud

ty
é

 

Maximum imprisonment:/20 years} G urs

}Maximurn Statutory fine: $250,000
‘“Maxtmum Alternative fine: twice the

gross pecuniary gain or the gross
pecuniary loss,

Maximum period of supervised release:
3 years

Special assessment: $100

 

Appendix L-2

Defendant's Initials

 
 

Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 9 of 24. PagelD #: 100

Plea Agreement of Eric Bartoli ~ page 3 of 28

 

5 Title 18 U.S.C. § 1341: Mail Fraud Maximum imprisonment: (20 year 3) Supe
. ‘Maximum Statutory fine: $250,000
Maximum Alternative fine: twice the
gross pecuniary gain or the gross
pecuniary loss.
Maximum period of supervised release:
3 years
Special assessment: $100
8-10 + Title 26 U.S.C. § 7201: Attempted Maximum imprisonment: 5 years e
Income Tax Evasion Maximum Statutory fine: $100,000 .
Maximum period of supervised release:
3 years
Special assessment: $100

 

 

 

 

 

3, Special Assessment. As set forth above, Defendant will be required to pay a

mandatory special assessment of $100 for each count of conviction, for a total of $800, due

Immediately upon sentencing.

#

4, Costs. The Court may order Defendant to pay the costs of prosecution and
sentence, including but not limited to imprisonment, community confinement, home detention,
probation, and supervised release.

5. Restitution, The Court may order Defendant to pay restitution as a condition of
the sentence, probation, and/or supervised release.

6. Violation of Probation/Supervised Release. [f Defendant violates any term or
condition of probation or supervised release, such violation could result in a period of
incarceration or other additional penalty as imposed by the Court. In some circumstances, the
combined term of imprisonment under the initial sentence and additional period of incarceration
could exceed the maximum statutory term.

7, Immigration Consequences, Defendant understands that a convicted person
who is not a United States citizen may be removed from the United States, denied citizenship

and denied admission to the United States in the future, Defendant recognizes that pleading

Defendant's Initials ——__
Appendix 1-3

 

 

 
 

 

 

Case: 5:19-cv-0184 PidRAgRomehit bOR Gr OB/1 BALE 61OfOR24. PagelD #: 101

which is sufficient, but not greater than necessary, to comply with the purposes of 18 U.S.C.
§ 3553(a), and that the Court must consider among other factors the advisory United States
Sentencing Guidelines in effect at the time of sentencing and that in determining the sentence,
the Court may depart or vary from the advisory guideline range.

12. Presentence Report. Defendant understands that the advisory guideline range
will be determined by the Court at the time of sentencing, after a presentence report has been
prepared by the U.S. Probation Office and reviewed by the parties, Defendant further
understands that the USAO may provide to the U.S. Probation Office all known information
regarding Defendant’s conduct subject to its limited use under U.S.S.G, § IBI.8 and except as
protected under the proffer agreement if any.

13, ‘Joint Recommendation to Use the Advisory Sentencing Guidelines
>} “Computation. After considering the factors it inl 118 USC. “8 3993(@), the Parties agres ee to
recommend that the Court impose ase a sentence within the range and of the kind specified pursuant:
to o the advisory Sentencing Guidelines in accordance with the computations | and Stipulations set
forth 1 below, Other than requesting the one-level variance as provided in paragraph 16, neither
party will recommend or suggest in any way that a departure or variance is appropriate, either
regarding the sentencing range or regarding the kind of sentence.

l4. Sentencing Recommendations Not Binding on the Court. Defendant
understands that the recommendations of the parties will not be binding upon the Court, that the
Court alone will decide the advisory guideline range under the Sentencing Guidelines, whether
there is any basis to depart from that range or impose a sentence outside the advisory guideline

range, and what sentence to impose, Defendant further understands that once the Court has

accepted Defendant’s guilty plea, Defendant will not have the right to withdraw such a plea if the

Defendant's Initials

Appendix L-4

   

 

 

 
~ Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 11 of 24. PagelD #: 102

§ 78f£ Penalties

(a) Willful violations; faise'and misleading statements. Any person who willfully violates any
provision of this title [15 USCS §§ 78a et seq.] (other than section 30A [15 USCS § 78dd-1]), or
any rule or regulation thereunder the violation of which is made unlawful or the observance of
which is required under the terms of this title [15 USCS §§ 78a et seq.}, or any person who
willfully and knowingly makes, or causes to be made, any statement in any application, report, or
document required to be filed under this title [15 USCS §§ 78a et seq.] or any rule or regulation
thereunder or any undertaking contained in a registration statement as provided in subsection (d)
of section 15 of this title [1S USCS § 780(d)], or by any self-regulatory organization in
comnection with an application for membership or participation therein or to become associated
with a member thereof, which statement was false or misleading with respect to any material fact,
shall upon conviction be fined not more than $5,000,000, or imprisoned not more than 20 years,
or both, except that when such person is a person other than a natural person, a fine not
exceeding $25,000,000 may be imposed; but no person shall be subject to imprisonment under
this section for the violation of any rule or regulation if he proves that he had no knowledge of
such rule or regulation,

(b) Failure to file information, documents, or reports. Any issuer which fails to file
information, documents, or reports required to be filed under subsection (d) of section 15 of this
title [15 USCS § 780(d)] or any rule or regulation thereunder shall forfeit to the United States the
sum of $100 for each and every day such failure to file shall continue. Such forfeiture, which shall
be in lieu of any criminal penalty for such failure to file which might be deemed to arise under
subsection (a) of this section, shall be payable to the Treasury of the United States and shall be
recoverable in a civil suit in the name of the United States.

(c) Violations by issuers, officers, directors, stockholders, employees, or agents of issuers,
(1) (A) Any issuer that violates subsection (a) or (g) of section 30A [15 USCS § 78dd-1] shall
be fined not more than $2,000,000.

(B) Any issuer that violates subsection (a) or (g) of section 30A [15 USCS § 78dd-1] shall
be subject to a civil penalty of not more than $10,000 imposed in an action brought by the
Commission,
(2) (A) Any officer, director, employee, or agent of an issuer, or stockholder acting on behalf
of such issuer, who willfully violates subsection (a) or (g) of section 30A of this title [15
USCS § 78dd-1] shall be fined not more than $100,000, or imprisoned not more than 5 years,
or both.
(B) Any officer, director, employee, or agent of an issuer, or stockholder acting on behalf
of such issuer, who violates subsection (a) or (g) of section 30A of this title [15 USCS §
78dd-1] shall be subject to a civil penalty of not more than $10,000 imposed in an action

USCS 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

Appendix M-1

 
Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 12 of 24. PagelD #: 103

brought by the Commission.
(3) Whenever a fine is imposed under paragraph (2) upon any officer, director, employee,
agent, or stockholder of an issuer, such fine may not be paid, directly or indirectly, by such
issuer.
(June 6, 1934, ch 404, Title I, § 32, 48 Stat. 904; May 27, 1936, ch 462, § 9, 49 Stat. 1380; June 25,
1938, ch 677, § 4, 52 Stat. 1076; Aug. 20, 1964, P. L. 88-467, § 11, 78 Stat. 580; June 4, 1975, P. L.
94-29, § 23, 27(b), 89 Stat. 162, 163; Dec, 19, 1977, P. L. 95-213, Title I], § 103(b), 91 Stat. 1496;
Aug. 10, 1984, P. L. 98-376, § 3, 98 Stat. 1265; Aug. 23, 1988, P. L. 100-418, Title V, Subtitle A,

Part |, § 5003(b), 102 Stat. 1419; Nov. 19, 1988, P. L. 100-704, § 4, 102 Stat. 4680; Nov. 10, 1998,
P. L. 105-366, § 2(d), 112 Stat. 3303; July 30, 2002, P. L. 107-204, Title XI, § 1106, 116 Stat. 810 .)

ORY; ANCILLARY LAWS AND DIRECTIVES -

      

Effective date of section:

This section became effective July 1, 1934, as provided by § 34 of Act June 6, 1934, ch 404, which
appears as 15 USCS § 78hh.

Amendments:

1936. Act May 27, 1936 (effective 5/27/36, as provided by § 12 of such Act, which appears as 15
USCS § 78hh-1), designated existing matter as subsec. (a), and in subsec. (a), as redesignated,
inserted "or any undertaking contained in a registration statement as provided in subsection (d) of
section 15 of this title,"; and added subsec. (b).

1938. Act June 25, 1938, added subsec. (c).

1964, Act Aug. 20, 1964 (effective 8/20/64, as provided by § 13(3) of such Act, which appears as 15
USCS § 78c note), in subsec. (b), substituted "required to be filed under" for "pursuant to an
undertaking contained in a registration statement as provided in", and inserted “or any rule or
regulation thereunder’.

1975. Act June 4, 1975 (effective 6/4/75, as provided by § 31(a) of such Act, which appears as 15
USCS § 78b note), in subsec. (a), inserted “or by any self-regulatory organization in connection with
an application for membership or participation therein or to become associated with a member
thereof,", and substituted "five" for "two"; and deleted subsec. (c) which read: "The provisions of this
section shail not apply in the case of any violation of any rule or regulation prescribed pursuant to
paragraph (3) of subsection (c) of section 15 of this title, except a violation which consists of making,
or causing to be made, any statement in any report or document required to be filed under any such
rule or regulation, which statement was at the time and in the light of the circumstances under which
it was made false or misleading with respect to any material fact.".

1977. Act Dec. 19, 1977, in subsec. (a), inserted "(other than section 30A)"; and added subsec. (c).

1984. Act Aug. 10, 1984 (effective 8/10/84, as provided by § 7 of such Act), in subsec. (a),
substituted "$100,000" for "$10,000".

1988. Act Aug. 23, 1988 (applicable as provided by § 9 of such Act, which appears as 15 USCS §
780 note), substituted subsec. (c) for one which read:

*(c)(1) Any issuer which violates section 30A(a) of this title shail, upon conviction, be fined not more
than $1,000,000.

USCS 2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

Appendix M-2

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 13 of 24. PagelD #: 104

"(2) Any officer or director of an issuer, or any stockholder acting on behalf of such issuer, who
willfully violates section 30A(a) of this title shall, upon conviction, be fined not more than
$10,000, or imprisoned not more than five years, or both.

"(3) Whenever an issuer is found to have violated section 30A(a) of this title, any employee or
agent of such issuer who is a United States citizen, national, or resident or is otherwise subject to
the jurisdiction of the United States (other than an officer, director, or stockholder of such issuer),
and who willfully carried out the act or practice constituting such violation shall, upon conviction,
be fined not more than $10,000, or imprisoned not more than five years, or both.

"(4) Whenever a fine is imposed under paragraph (2) or (3) of this subsection upon any officer,
director, stockholder, employee, or agent of an issuer, such fine shall not be paid, directly or
indirectly, by such issuer.”,

Act Nov. 19, 1988 (applicable as provided by § 9 of such Act,-which appears as 15 USGS § 780
note), in subsec. (a), substituted "$1,000,000" for "$100,000", "40 years" for "five.years", “is a person
other than a natural person" for "is an exchange" and "$2,500,000" for “$500,000",---~~

1998. Act Nov. 10, 1998, in subsec. (c), in para. (1), in subparas. (A) and (B), substituted "subsection
(a) or (g) of section 30A" for "section 30A(a)", and substituted para. (2) for one which read:

"(2)(A) Any officer or director of an issuer, or stockholder acting on behalf of such issuer, who
willfully violates section 30A(a) shall be fined not more than $100,000, or imprisoned not more
than 5 years, or both.

"(B) Any employee or agent of an issuer who is a United States citizen, national, or resident
or is otherwise subject to the jurisdiction of the United States (other than an officer, director,
or stockholder acting on behalf of such issuer), and who willfully violates section 30A(a),
shall be fined not more than $100,000, or imprisoned not more than 5 years, or both.

"(C) Any officer, director, employee, or agent of an issuer, or stockholder acting on behalf of
such issuer, who violates section 30A(a) shall be subject to a civil penalty of not more than
$10,000 imposed in an action brought by the Commission.".

2002. Act July 30, 2002, in subsec. (a), substituted "$5,000,000, or imprisoned not more than 20
years” for "$1,000,000, or imprisoned not more than 10 years", and substituted "$25,000,000" for
"$2,500,000".

 

USCS 3

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group, All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

Appendix M-3

 
Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 14 of 24. PagelD #: 105

§ 78]. Manipulative and deceptive devices

It shall be unlawful for any person, directly or indirectly, by the use of any means or
instrumentality of interstate commerce or of the mails, or of any facility of any national securities
exchange--
(a)
(1) To effect a short sale, or to use or employ any stop-loss order in connection with the
purchase or sale, of any security other than a government security, in contravention of
such rules and regulations as the Commission may prescribe as necessary or appropriate in
the public interest or for the protection of investors.
(2) Paragraph (1) of this subsection shall not apply to security futures products.
(b) To use or employ, in connection with the purchase or sale of any security registered on a
national securities exchange or any security not so registered, or any securities-based swap
agreement[,] any manipulative or deceptive device or contrivance in contravention of such
rules and regulations as the Commission may prescribe as necessary or appropriate in the
public interest or for the protection of investors.

USCS 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject o the restrictions

and terms and conditions of the Matthew Bender Master Agreement,

Appendix M-4 APy Frye
Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 15 of 24. PagelD #: 106

Accounting and Financial Planners
A Division of the Singe Business Organizatian

4150 Belden Village Ave. N_.W.

Suite #109
Canton, Chig 44718-2538

Telephone (230) 492-1099
Toll Free 1-800-660-5067
FAX (430) 492.1097

Board of Directors
Cyprus Fund, Inc.
Marshallville, Ohia 44645

We have completed the audit of the accompanying Balance Sheet, Statement of
Operations and Statement of Retained Eamings for Cyprus Fund, Inc. for the six months
ended June 30, 1998 and find the results to present fairly the financial position of Cyprus
Fund, Inc. for the period then ended_

Management has elected to omit the financial information and operating results of the
Chilean, Peruvian and Ecuadorian Investment Houses except when that information
pertains to the operating results of Cyprus Fund, Inc.

The management of Cyprus Fund, Inc. wishes to express that the "Fund" is not
financially related to B&S Farms and has no direct involvement with the proposed IPO of
B&S Farms scheduled for early 1999.

Accounting and Financial Plenners
T.A. Bentivegna

Appendix N-1
Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 16 of 24. PagelD #: 107

CYPRUS FUNDS, INC.
Marshallville, Ohio

FINANCIAL STATEMENT
Six Month Ended June 30, 1998

ACCOUNTING AND FINANCIAL PLANNERS
4150 Belden Village Ave.
Suite 109
Canton, Ohio

Apperdix N-2

 
Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 17 of 24. PagelD #: 108

CURRENT ASSETS

BALANCE SHEET
CYPRUS FUNDS, INC.
June 30, 1998

ASSETS

Cash - U.S.A. Depository
Cash - Foreign Depository

Marketable Securities
Short Term Bonds
Accounts Receivable

TOTAL CURRENT ASSETS

FIXED ASSETS - AT COST
Equipment

$ 101,726.

Accumulated depreciation 2Li32.

OTHER ASSETS.
Long Term Bonds

Prepaid Expenses

TOTAL ASSETS

$ 48,122,989.
Secured Loans Receivable 6,)44,765,

Appendix N-3

$ 5,177,280.
1,702,313.
26,000,616,
7,005,556,
312,455.

$ 40,198,220,

79,894.

34,379.620.

$ 94,657,734.

=e
Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 18 of 24. PagelD #: 109

LIABILITIES AND EQUITY

CURRENT LIABILITIES

Customer deposit accounts $ 92,111,177.

Accured federal (U.S.A.) income tax 9,987.

TOTAL CURRENT LIABILITIES $ 92,121,164.

CAPITAL

Common stock - {00 shares

issued and outstanding

at par value of $5,000. per

share. $ $00,000.

Retained earnings 2.036.570, __ 2.536.570,

TOTAL LIABILITIES AND EQUITY $ 94,657,734.

Appendix N-4
Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 19 of 24. PagelD #: 110

STATEMENT OF OPERATIONS
CYPRUS FUNDS, INC.

For The Six Manths Ended June 30, 1998

\

INCOME
Realized gains 3 1,425,549,
Unrealized gains 226,865.
Earned interest 24,288.
Dividends received 41,535,
Other income 11,012.
TOTAL INCOME $ 1,729,249.
OPERATING EXPENSES.
Depreciation expense 3 7,266.
Directors fees 120,000,
Fund Advisory fees 180,000.
Legal fees 16,566.
Accounting fees 88,766.
Selling, genera] and
administrative expenses 48,996. 461594.
NET INCOME BEFORE TAXES § 1,267,655.
Federal (U.S.4.) income taxes 18,987,
NET INCOME $ 1,248,668.

— ae

Appendix N-5
Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 20 of 24. PagelD #: 111

’

CYPRUS FUNDS, INC,
For The Six Months Ended June 30, 1998

BALANCE DECEMBER 31, 1998 $ 787,902.
ADD: Net income for the period 1,248,668,
BALANCE JUNE 30, 1998 $ 2,036,570,

TT:

Appendix N-6

 
 

;
41-JRA # F f 24. PagelD #: 112
1841-JRA Doc #: 1-5 Filed: 08/13/19 210 3
: : - -O - ;
Case: 5:19-cv

Case: 5:03-cr-00387-3p, Doc #:2 Filed: 10/15/03 T of 54, PagelD #5

a
oS

p

@MIReT ES PY 2:

as, te,
Ye RR
2

eae: fy *> ay Fey €
JUDGE ADAMS

JUDGE

I£NDiIc PMENT
Oe EM EON T

Violations; Title 15,
United States Code, Sections

}
4
)
}
¥. }
}
)
)
}
)
) ?7ef(a), 77%, 785 (b),
)
)
)
)
)
)
)
)
)

ERIc y. BARTOLI,
Defendant.
78fE (a); Title 18, United
States Code, Sections 2,
371, 1344, 1343, /
1956 (a} (1) (B) (i), 1957;
Title 26, United States
Code, Section 7201; Title
17, Code of Federal

Regulations, Section
240.10b-5,

The Grand Jury charges:
COUNT 4
(Conspiracy)
From in or about 1995, and Continuing Chrough on Or about
August 27, 1999, in the Northern District Of Ohis and elsewhere,

| the defendant, ERIC y. BARTOLI, together with Other Persons known
Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 22 of 24. PagelD #: 113

 

a a “oo nongag ssovueg
(ooo: SABRE RSeany par ucreQMUDpT

iSaansopngy

En, “SSfi} € MOITALG SodlAIes UMNTERUOTET sorsAy UME! >
[P/U lo: Jeng sup JO-ysares our go sansa sty Tonzogpur pmo qandiodug

_Pasote oe ay 40 m9r9 a uo chawss ane ou are

90892 “AAS omen ee
“MOWIALG FASIAIS UOREEONY sonsny jeg.
_ NOLLYDLISHANT 40 QVaNNS TyaaGEA

 

Appendix Q-1
Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 23 of 24. PagelD #: 114

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Appendix Q=2
Case: 5:19-cv-01841-JRA Doc #: 1-5 Filed: 08/13/19 24 of 24. PagelD #: 115

PeaiaT RECORD
| OCT.2 9 pip Se
| cas pivision ep |

tenn

* See se a

 

Appendix Q-+3

'D
'S

 
